DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious an optical sensor and method comprising all the specific elements with the specific combination including the controller is adapted to: operate the first light source, and detect light scattering using the optical detector; determine when a particle reaches a target positional area based on analyzing an analysis of the detected scattered light by the controller; in response the particle being determined to reach the target positional area, operate the second light source with a drive signal which is at least 2 times the maximum permitted continuous drive signal to provide a pulse of light with a duty cycle of less than 20%; and detect light emitted from the particle in response to the pulse of light using the same optical detector in set forth of claims 1 and 9, wherein dependent claims 2-8 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 10-15 are allowable by virtue of dependency on the allowed claim 9.
The prior art of record, taken alone or in combination, fails discloses or render obvious an optical sensor comprising all the specific elements with the specific combination including further comprising a background level compensation circuit for reducing the response time for the optical detector to adapt to changes in background scattering when operating the second light source in set forth of claims 16, wherein dependent claims 17-18 are allowable by virtue of dependency on the allowed claim 16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 11, 2021
						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886